IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                       Nos. 98-40689 & 98-40695
                          Conference Calendar




DAVID DAVIS ET AL.,

                                          Plaintiffs,

WILLIE A. MILTON,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, ET AL.,

                                           Defendants-Appellees.

                      * * * * * * * * * * * * * *


WILLIE A. MILTON ET AL.,

                                          Plaintiffs,

WILLIE A. MILTON,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, ET AL.,

                                          Defendants-Appellees.

                          - - - - - - - - - -

          Appeals from the United States District Court
                for the Southern District of Texas
               USDC Nos. G-96-CV-269 & G-96-CV-360

                          - - - - - - - - - -
                      No. 98-40689 & 98-40695
                                -2-

                          February 10, 1999

Before BARKSDALE and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:**

     Willie A. Milton, Texas state prisoner #561014, appeals from

the district court’s dismissals of his civil rights complaints as

frivolous and for failure to state a claim upon which relief

could be granted.   Milton argues that he was retaliated against

for acting as a jailhouse lawyer for two fellow inmates.    We have

reviewed the record and find no reversible error.   To the extent

that Milton also raised a claim under the Americans with

Disabilities Act, he has abandoned such claim on appeal.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The appeals are without arguable merit and thus frivolous.

Because the appeals are frivolous, they are DISMISSED.     See 5th

Cir. R. 42.2.

     The dismissal of these appeals as frivolous and the

dismissals by the district court total four “strikes” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).   Milton is now barred from

filing any civil action or appeal in forma pauperis unless he is

under imminent danger of serious physical injury.   § 1915(g).

     APPEALS DISMISSED.



     *
      This matter is being decided by a quorum.   28 U.S.C. §
46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.